Exhibit 10.3

 

Lock-Up Agreement

  

November 2, 2020

 

A.G.P./Alliance Global Partners

590 Madison Avenue, 36th Floor

New York, New York 10022

 

Re: MICT, Inc. Proposed Offering

 

Ladies and Gentlemen:

 

The undersigned understands that you (the “Placement Agent”) proposes to enter
into a Placement Agency Agreement (the “Placement Agency Agreement”) providing
for the offer and sale (the “Offering”) of shares (the “Shares”) of common
stock, par value $0.001 per share (the “Common Stock”) and warrants to purchase
shares of the Company’s Common Stock (the “Warrants” and together with the
Shares, the “Securities”), of MICT, Inc., a Delaware corporation (the
“Company”).

 

In consideration of the execution of the Placement Agency Agreement by the
Placement Agent, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of the
Placement Agent, the undersigned will not, directly or indirectly, (a) offer for
sale, sell, pledge, or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the transfer or disposition by any person at any time in the future of) any
shares of Common Stock (including, without limitation, shares of Common Stock
that may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations of the Securities and Exchange Commission and
shares of Common Stock that may be issued upon exercise of any options or
warrants) or securities convertible into or exercisable or exchangeable for
Common Stock; (b) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of shares of Common Stock, whether any such transaction described
in clause (a) or (b) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise; (c) except as provided for below, make any
demand for or exercise any right or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any shares
of Common Stock or securities convertible into or exercisable or exchangeable
for Common Stock or any other securities of the Company; or (d) publicly
disclose the intention to do any of the foregoing for a period commencing on the
date hereof and ending ninety (90) days after the date of the closing of the
Offering (such 90-day period, the “Lock-Up Period”).

 



 

 

 

The foregoing paragraph shall not apply to (a) transactions relating to shares
of Common Stock or other securities acquired in the open market after the
completion of the Offering, provided that no filing under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
required or shall be voluntarily made in connection with such transfers;
(b) bona fide gifts of shares of any class of the Company’s capital stock or any
security convertible into Common Stock, in each case that are made exclusively
between and among the undersigned or members of the undersigned’s family, or
affiliates of the undersigned, including its partners (if a partnership) or
members (if a limited liability company); (c) any transfer of shares of Common
Stock or any security convertible into Common Stock by will or intestate
succession upon the death of the undersigned; (d) transfer of shares of Common
Stock or any security convertible into Common Stock to an immediate family
member (for purposes of this Lock-Up Letter Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin) or any trust, limited partnership, limited liability company or other
entity for the direct or indirect benefit of the undersigned or any immediate
family member of the undersigned; provided that, in the case of clauses (b), (c)
and (d) above, it shall be a condition to any such transfer that (i) the
transferee/donee agrees to be bound by the terms of this Lock-Up Letter
Agreement (including, without limitation, the restrictions set forth in the
preceding sentence) to the same extent as if the transferee/donee were a party
hereto; (ii) each party (donor, donee, transferor or transferee) shall not be
required by law (including without limitation the disclosure requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the Exchange Act)
to make, and shall agree to not voluntarily make, any filing or public
announcement of the transfer or disposition prior to the expiration of the
90-day period referred to above; and (iii) the undersigned notifies the
Placement Agent at least two (2) business days prior to the proposed transfer or
disposition; (e) the transfer of shares to the Company to satisfy withholding
obligations for any equity award granted pursuant to the terms of the Company’s
stock option/incentive plans, such as upon exercise, vesting, lapse of
substantial risk of forfeiture, or other similar taxable event, in each case on
a “cashless” or “net exercise” basis (which, for the avoidance of doubt shall
not include “cashless” exercise programs involving a broker or other third
party), provided that as a condition of any transfer pursuant to this clause
(e), that if the undersigned is required to file a report under Section 16(a) of
the Exchange Act, reporting a reduction in beneficial ownership of shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock during the Lock-Up Period, the undersigned shall include a
statement in such report, and if applicable an appropriate disposition
transaction code, to the effect that such transfer is being made as a share
delivery or forfeiture in connection with a net value exercise, or as a
forfeiture or sale of shares solely to cover required tax withholding, as the
case may be; (f) transfers of shares of Common Stock or any security convertible
into or exercisable or exchangeable for Common Stock pursuant to a bona fide
third party tender offer made to all holders of the Common Stock, merger,
consolidation or other similar transaction involving a change of control (as
defined below) of the Company, including voting in favor of any such transaction
or taking any other action in connection with such transaction, provided that in
the event that such merger, tender offer or other transaction is not completed,
the Common Stock and any security convertible into or exercisable or
exchangeable for Common Stock shall remain subject to the restrictions set forth
herein; (g) the exercise of warrants or the exercise of stock options granted
pursuant to the Company’s stock option/incentive plans or otherwise outstanding
on the date hereof; provided, that the restrictions shall apply to shares of
Common Stock issued upon such exercise or conversion; (h) the establishment of
any contract, instruction or plan that satisfies all of the requirements of Rule
10b5-1 (a “Rule 10b5-1 Plan”) under the Exchange Act; provided, however, that no
sales of Common Stock or securities convertible into, or exchangeable or
exercisable for, Common Stock, shall be made pursuant to a Rule 10b5-1 Plan
prior to the expiration of the Lock-Up Period; provided further, that the
Company is not required to report the establishment of such Rule 10b5-1 Plan in
any public report or filing with the Commission under the Exchange Act during
the Lock-Up Period and does not otherwise voluntarily effect any such public
filing or report regarding such Rule 10b5-1 Plan; and (i) any demands or
requests for, exercise any right with respect to, or take any action in
preparation of, the registration by the Company under the Securities Act of the
undersigned’s shares of Common Stock, provided that no transfer of the
undersigned’s shares of Common Stock registered pursuant to the exercise of any
such right and no registration statement shall be filed under the Securities Act
with respect to any of the undersigned’s shares of Common Stock during the
Lock-Up Period; provided, however, clause (i) shall not apply to the
registration of such securities as set forth in Schedule 3.1(v) of that certain
Securities Purchase Agreement dated as of November 2, 2020 by and among the
Company and the purchasers identified on the signatures pages thereto. For
purposes of clause (f) above, “change of control” shall mean the consummation of
any bona fide third party tender offer, merger, purchase, consolidation or other
similar transaction the result of which is that any “person” (as defined in
Section 13(d)(3) of the Exchange Act), or group of persons, becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of a
majority of total voting power of the voting stock of the Company.

 



2

 

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s securities subject to this Lock-Up Letter
Agreement except in compliance with this Lock-Up Letter Agreement.

 

It is understood that, if the Company notifies the Placement Agent that it does
not intend to proceed with the Offering, if the Placement Agency Agreement does
not become effective, or if the Placement Agency Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities, the undersigned will be
released from its obligations under this Lock-Up Letter Agreement.

 

The undersigned understands that the Company and the Placement Agent will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

 

This Lock-Up Letter Agreement shall automatically terminate upon (a) the
termination of the Placement Agency Agreement prior to the issuance and delivery
of the Securities, (b) the date that either the Company or the Placement Agent
provides written notice to the other that it has determined not to proceed with
the proposed Offering and, with respect to the Company, is terminating this
Lock-Up Letter Agreement on behalf of all of the Company’s holders of securities
subject to a Lock-Up Agreement, provided that the Company and the Placement
Agent shall not have executed the Placement Agency Agreement on or prior to such
date. Notwithstanding anything herein to the contrary, this Lock-Up Letter
Agreement shall lapse and become null and void if the closing of the offering
shall not have occurred on or before November 30, 2020.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this Lock-Up Agreement by facsimile or
e-mail/.pdf transmission shall be effective as the delivery of the original
hereof.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representative, successors and assigns of
the undersigned.

 

[Signature page follows]

 



3

 

 

 

Very truly yours,

            (Name)               (Signature)               (Name of Signatory,
in the case of entities –   Please Print)             (Title of Signatory, in
the case of entities –   Please Print)         Address:             

 

 

4

 

